Electronically Filed
                                                         Supreme Court
                                                         SCWC-30586
                                                         23-SEP-2011
                             SCWC-30586                  09:14 AM

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF J.M.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30586; FC-S NO. 07-11563)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

           Petitioner’s application for writ of certiorari, filed

on August 21, 2011, is hereby rejected.

           DATED:   Honolulu, Hawai#i, September 23, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna

Tae W. Kim
for petitioner
on the application

Erin L.S. Yamashiro
and Mary Anne Magnier,
Deputy Attorneys General,
for respondent on the
response